Exhibit 10.3

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

DELMAR PHARMACEUTICALS, INC.

 

This Stock Option Grant Agreement (the “Grant Agreement”) is made and entered
into effective on the Date of Grant set forth in Exhibit A (the “Date of Grant”)
by and between DelMar Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and the individual named in Exhibit A hereto (the “Optionee”).

 

WHEREAS, the Company desires to provide the Optionee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Optionee an option pursuant to the DelMar Pharmaceuticals, Inc. 2017 Omnibus
Equity Incentive Plan (the “Plan”) to acquire the Company’s common stock, par
value $.001 per share (the “Common Stock”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

 

1.       Grant. The Company hereby grants the Optionee a Nonqualified Stock
Option (the “Option”) to purchase up to the number of shares of Common Stock
(the “Shares”) set forth in Exhibit A hereto at the exercise price per Share
(the “Exercise Price”) set forth in Exhibit A, and on the vesting schedule set
forth in Exhibit A, subject to the terms and conditions set forth herein and the
provisions of the Plan, the terms of which are incorporated herein by reference.
Capitalized terms used but not otherwise defined in this Grant Agreement shall
have the meanings as set forth in the Plan.

 

2.       Exercise Period Following Termination of Continuous Service. This
Option shall terminate and be canceled to the extent not exercised within ninety
(90) days after the Optionee’s Continuous Service terminates, except that if
such termination is due to the death or Disability of the Optionee, this Option
shall terminate and be canceled twelve (12) months from the date of termination
of Continuous Service. Notwithstanding the foregoing, in the event that the
Optionee’s Continuous Service is terminated for Cause, then the Option shall
immediately terminate on the date of such termination of Continuous Service and
shall not be exercisable for any period following such date. In no event,
however, shall this Option be exercised later than the Expiration Date set forth
in Exhibit A and in no event shall this Option be exercised for more Shares than
the Shares which otherwise have become exercisable as of the date of
termination.

  

 

 

 

3.       Method of Exercise. This Option is exercisable by delivery to the
Company of an exercise notice (the “Exercise Notice”) in a form satisfactory to
the Committee or by such other form or means as the Committee may permit or
require. Any Exercise Notice shall state or provide the number of Shares with
respect to which the Option is being exercised (the “Exercised Shares”), and
include such other representations and agreements as may be required by the
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price for the Exercised Shares
in (i) cash; (ii) check; or (iii) such other manner as is acceptable to the
Committee, provided that such form of consideration is permitted by the Plan and
by applicable law. Upon exercise of the Option by the Optionee and prior to the
delivery of such Exercised Shares, the Company shall have the right to require
the Optionee to satisfy applicable Federal and state tax income tax withholding
requirements and the Optionee’s share of applicable employment withholding taxes
in a method satisfactory to the Company. Notwithstanding the foregoing, no
Exercised Shares shall be issued unless such exercise and issuance complies with
the requirements relating to the administration of stock option plans and other
applicable equity plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted, and the applicable laws of any foreign country
or jurisdiction where stock grants or other applicable equity grants are made
under the Plan; assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Shares.

 

4.       Covenants Agreement. This Option shall be subject to forfeiture at the
election of the Company in the event that the Optionee breaches any agreement
between the Optionee and the Company with respect to noncompetition,
nonsolicitation, assignment of inventions and contributions and/or nondisclosure
obligations of the Optionee.

 

5.       Taxes. By executing this Grant Agreement, Optionee acknowledges and
agrees that Optionee is solely responsible for the satisfaction of any
applicable taxes that may be imposed on Optionee that arise as a result of the
grant, vesting or exercise of the Option, including without limitation any taxes
arising under Section 409A of the Code (regarding deferred compensation) or
Section 4999 of the Code (regarding golden parachute excise taxes), and that
neither the Company nor the Committee shall have any obligation whatsoever to
pay such taxes or otherwise indemnify or hold Optionee harmless from any or all
of such taxes.

 

6.       Non-Transferability of Option. This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of the Optionee only by the Optionee. The
terms of the Plan and this Grant Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

7.       Securities Matters. All Shares and Exercised Shares shall be subject to
the restrictions on sale, encumbrance and other disposition provided by Federal
or state law. The Company shall not be obligated to sell or issue any Shares or
Exercised Shares pursuant to this Grant Agreement unless, on the date of sale
and issuance thereof, such Shares are either registered under the Securities Act
of 1933, as amended (the “Securities Act”), and all applicable state securities
laws, or are exempt from registration thereunder. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary in order to achieve compliance with the Securities Act or the
securities laws of any state or any other law.

  

 - 2 - 

 

 

8.       Investment Purpose. The Optionee represents and warrants that unless
the Shares are registered under the Securities Act, any and all Shares acquired
by the Optionee under this Grant Agreement will be acquired for investment for
the Optionee’s own account and not with a view to, for resale in connection
with, or with an intent of participating directly or indirectly in, any
distribution of such Shares within the meaning of the Securities Act. The
Optionee agrees not to sell, transfer or otherwise dispose of such Shares unless
they are either (1) registered under the Securties Act and all applicable state
securities laws, or (2) exempt from such registration in the opinion of Company
counsel.

 

9.       Lock-Up Agreement. The Optionee hereby agrees that in the event that
the Optionee exercises this Option during a period in which any directors or
officers of the Company have agreed with one or more underwriters not to sell
securities of the Company, then, as a condition to such exercise, the Optionee
shall enter into an agreement, in form and substance satisfactory to the
Company, pursuant to which the Optionee shall agree to restrictions on
transferability of the Shares comparable to the restrictions agreed upon by such
directors or officers of the Company.

 

10.       Other Plans. No amounts of income received by the Optionee pursuant to
this Grant Agreement shall be considered compensation for purposes of any
pension or retirement plan, insurance plan or any other employee benefit plan of
the Company or its subsidiaries, unless otherwise expressly provided in such
plan.

 

11.       No Guarantee of Continued Service. The Optionee acknowledges and
agrees that the right to exercise the Option pursuant to the exercise schedule
hereof is earned only through Continuous Service and such other requirements, if
any, as are set forth in Exhibit A (and not through the act of being hired,
being granted an option or purchasing shares hereunder). The Optionee further
acknowledges and agrees that (i) this Grant Agreement, the transactions
contemplated hereunder and the exercise schedule set forth herein do not
constitute an express or implied promise of continued employment or service for
the exercise period or for any other period, and shall not interfere with the
Optionee’s right or the right of the Company or its Subsidiaries to terminate
the employment or service relationship at any time, with or without cause,
subject to the terms of any written employment agreement that the Optionee may
have entered into with the Company or any of its Subsidiaries; and (ii) the
Company would not have granted this Option to the Optionee but for these
acknowledgements and agreements.

  

 - 3 - 

 

 

12.       Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Grant Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. In the event of any conflict between this Grant Agreement and the
Plan, the Plan shall be controlling, except as otherwise specifically provided
in the Plan. This Grant Agreement shall be construed under the laws of the State
of Nevada, without regard to conflict of laws principles.

 

13.       Opportunity for Review. Optionee and the Company agree that this
Option is granted under and governed by the terms and conditions of the Plan and
this Grant Agreement. The Optionee has reviewed the Plan and this Grant
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Agreement and fully understands all
provisions of the Plan and this Grant Agreement. The Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Grant Agreement. The
Optionee further agrees to notify the Company upon any change in the residence
address indicated herein.

 

14.       Section 409A. This Option is intended to be excepted from coverage
under Section 409A and shall be administered, interpreted and construed
accordingly. The Company may, in its sole discretion and without the Optionee’s
consent, modify or amend the terms of this Grant Agreement, impose conditions on
the timing and effectiveness of the exercise of the Option by Optionee, or take
any other action it deems necessary or advisable, to cause the Option to be
excepted from Section 409A (or to comply therewith to the extent the Company
determines it is not excepted).

 

15.       Recoupment. In the event the Company restates its financial statements
due to material noncompliance with any financial reporting requirements under
applicable securities laws, any shares issued pursuant to this Agreement for or
in respect of the year that is restated, or the prior three years, may be
recovered to the extent the shares issued exceed the number that would have been
issued based on the restatement. In addition and without limitation of the
foregoing, any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by applicable law or stock exchange listing
conditions.

  

[Signature Page Follows]

  

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement as of
the date set forth in Exhibit A.

  

  DELMAR PHARMACEUTICALS, INC.       By:       Name:     Title:       OPTIONEE  
    Name:

  

 - 5 - 

 

 

EXHIBIT A

 

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

 

DELMAR PHARMACEUTICALS, INC.

  

(a). Optionee’s Name: ___________________________________________         (b).
Date of Grant: __________________________         (c). Number of Shares Subject
to the Option: _________________________         (d). Exercise Price:  $______
per Share         (e). Expiration Date: _________________________         (f).
Vesting Schedule:  

 

_______ (Initials)

Optionee

  

_______ (Initials)

Company Signatory

 

 

 - 6 -

 

